Exhibit 10.2



FORM OF EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 1, 2014 by and
among CommunityOne Bancorp, a North Carolina corporation (the “Company”),
CommunityOne Bank, National Association, a national banking association (the
“Bank”), and ________________ (the “Executive”).
WHEREAS, the Company and the Bank are committed to sound compensation practices
designed to encourage their executive officers and employees to adopt best risk
management practices and ensure the safety and soundness of the Bank;
WHEREAS, the Company, the Bank, and the Executive intend that this Agreement
meet the requirements of applicable laws regarding executive compensation;
WHEREAS, the Company and the Bank desire to retain the Executive to provide
management services to the Company and the Bank on the terms and conditions set
forth in this Agreement, and the Executive desires to provide such services on
such terms and conditions;
WHEREAS, the parties specifically intend that this Agreement replace in its
entirety the Employment Agreement the Company, the Bank and the Executive, dated
October 21, 2011; and
WHEREAS, this Agreement has been specifically reviewed and approved by the Board
of Directors of the Company (the “Company Board”) and the Board of Directors of
the Bank (the “Bank Board”).
NOW, THEREFORE, in consideration of the terms and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Services, Duties and Responsibilities.


(a)The Company hereby agrees to employ the Executive as its Chief Financial
Officer during the service period fixed by Section 4 hereof (the “Service
Period”) and the Bank hereby agrees to employ the Executive as its Chief
Financial Officer during the Service Period. At all times during the Service
Period, the Executive shall be the Chief Financial Officer of the Company and
the Bank. The Executive shall report to the Company Board and the Bank Board and
shall have such duties and responsibilities as are consistent with the positions
of Chief Financial Officer of a bank holding company and a community bank of
similar size and complexity as the Company and the Bank, respectively (the
“Services”). The Executive’s principal work location shall be at the Company’s
principal executive offices; provided that the Executive may be required to
travel as reasonably necessary in order to perform his duties and
responsibilities hereunder.


(b)During the Service Period, excluding any periods of vacation and sick leave
to which the Executive is entitled, the Executive shall devote substantially all
of the Executive’s working time, energy and attention to the performance of his
duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business of the Company and the Bank.


(c)During the Service Period, the Executive may not, without the prior written
consent of the Company Board, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of competitive business or
service (other than as an executive of the Company and the Bank); provided that
the Executive may, to

1

--------------------------------------------------------------------------------

Exhibit 10.2



the extent not otherwise prohibited by this Agreement, devote such amount of
time as does not interfere or compete with the performance of the Executive’s
duties under this Agreement to any one or more of the following activities: (i)
investing the Executive’s and his family’s personal assets in such manner as
will not require significant services to be rendered by the Executive in the
operation of the affairs of the companies in which investments are made; and
(ii) engaging in community and charitable activities.
 
2.Compensation.


(a)Base Salary. During the Service Period, the Executive shall be paid an annual
base salary of not less than $______ for the Executive’s services hereunder,
payable in accordance with the normal and customary payroll procedures
applicable to the Company’s and the Bank’s senior executives. The Executive’s
base salary shall be subject to annual increase (but not decrease) as determined
by the Company Board in its discretion (such base salary, as it may be increased
from time to time, the “Base Salary”).


(b)Annual Bonuses. For each calendar year during the Service Period, the
Executive shall be eligible to receive an annual bonus. The target amount of the
annual bonus shall be thirty five percent (35%) of the Executive’s Base Salary
(the “Target Bonus”). The actual amount paid shall be determined based upon the
achievement of corporate performance goals and/or other conditions that are
established by the Compensation Committee of the Company Board, and may be less
than or greater than the Target Bonus; provided, however, that in no event will
Executive’s annual bonus exceed an amount that is two hundred percent (100%) of
the Executive’s Base Salary. The Executive’s annual bonus for a calendar year
shall be paid as soon as practicable after the close of the calendar year but
not later than March 15 of the following calendar year. The payment or accrual
of bonuses under this Section 2(b) shall in all events be subject to compliance
with Section 13(a) hereof.


(c)Long-Term Compensation. The Executive shall be eligible to participate in all
of the Company’s long term cash and equity award and equity based grant programs
applicable to other senior executive officers of the Company and the Bank, in
accordance with the terms and conditions of such plans. Such participation shall
in all events be subject to compliance with Section 13(a) hereof.


(d)Other Benefits. Except as otherwise provided herein, the Executive shall be
eligible to participate in all employee benefit plans and arrangements of the
Company, the Bank or any of their affiliates applicable to other senior
executive officers (including, without limitation, disability insurance, and
fringe benefit and perquisite programs).


(e)Vacation. The Executive shall be entitled to five (5) weeks of vacation in
each calendar year.


3.Reimbursement for Business Expenses.
The Company or the Bank, as applicable, shall promptly reimburse the Executive
for all reasonable out-of-pocket business expenses and travel expenses incurred
by the Executive in connection with the carrying out of the Executive’s
responsibilities under this Agreement during the Service Period (the
“Out-of-Pocket Expenses”) upon presentation of appropriate vouchers or other
satisfactory evidence thereof and otherwise in accordance with applicable
Company and Bank policies.

2

--------------------------------------------------------------------------------

Exhibit 10.2



4.Service Period.


(a)Term. The Service Period during which the Executive shall perform the
Services for the Company and the Bank under this Agreement shall commence on the
Effective Date and shall expire at the close of business at the end of the
calendar year three (3) years from the Effective Date, subject to earlier
termination or extension as provided herein. As used in this Agreement,
Effective Date means October 1, 2014. If not earlier terminated, on each
anniversary of the Effective Date, the Service Period shall be extended for a
period of one year in addition to the then-remaining Service Period; provided
that, neither the Company and the Bank, on the one hand, nor the Executive on
the other hand, has given notice in writing to the other party at least 90 days
prior to such anniversary that the Service Period shall not be so further
extended, and provided further, that prior to the 90 day period, the Company
Board and the Bank Board shall review whether such an extension is appropriate,
taking into consideration all relevant factors, including the Executive’s
performance hereunder during the previous year.
(b)Termination. Notwithstanding the foregoing, the Service Period may be
terminated at any time upon the earliest to occur of the following events or any
of the events listed in Section 7:


(i)Death or Disability. The Service Period shall terminate upon the Executive’s
death or Disability. For this purpose, “Disability” means that either (i) the
Executive is deemed disabled for purposes of any group or individual long-term
disability policy paid for by the Company or the Bank that covers the Executive,
or (ii) in the good faith judgment of the Company Board, the Executive is
substantially unable to perform the Executive’s duties under this Agreement for
more than ninety (90) days, whether or not consecutive, in any twelve (12) month
period, by reason of a physical or mental illness or injury.


(ii)Termination for Cause by the Company. The Company may terminate the Service
Period for Cause. For purposes of this Agreement, the term “Cause” shall mean,
when used in connection with the termination of the Service Period, the
termination of the Service Period on account of (A) the Executive’s incompetence
or dishonesty in his performance of, deliberate neglect of, willful malfeasance
or misconduct in connection with the performance of, or continued failure to
substantially perform, duties reasonably assigned to the Executive by the
Company Board or the Bank Board which are in the interests of the Company or the
Bank and consistent with the Executive’s obligations hereunder; (B) the
Executive’s material breach of this Agreement or any material written Company
policy; (C) the Executive’s willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order; or (D) an act or acts on Executive’s part constituting (x) a felony or
(y) a misdemeanor involving a Presumptive Disqualifier (as defined below) by the
Executive; provided that, within thirty (30) days following the Company’s
knowledge of the occurrence of any of the events set forth herein, the Company
shall have delivered written notice to the Executive of its intention to
terminate the Service Period for Cause, which notice specifies in reasonable
detail the circumstances claimed to give rise to the Company’s right to
terminate the Service Period for Cause and, solely to the extent such
circumstances are capable of being cured, in the reasonable judgment of the
Board, the Executive shall not have cured such circumstances within ten (10)
business days following the Executive’s receipt of such notice. “Presumptive
Disqualifier” means (i) fraud, moral turpitude, dishonesty, breach of trust or
fiduciary duties, organized crime or racketeering; (ii) violation of securities
or commodities laws or regulations; (iii) violation of depository institution
laws or regulations; (iv) violation of housing authority laws or regulations; or
(v) violation of the rules, regulations, codes of conduct or ethics of a
self-regulatory trade or professional organization.



3

--------------------------------------------------------------------------------

Exhibit 10.2



(iii)Termination without Cause by the Company. The Company may terminate the
Service Period without Cause.


(iv)Termination by the Executive for Good Reason. The Executive may terminate
the Service Period for Good Reason. For purposes of this Agreement, the term
“Good Reason” shall mean, when used in connection with the termination of the
Service Period, unless the Executive shall have consented in writing thereto,
(i) a material diminution in the Executive’s duties and responsibilities or
authority, or any material adverse change in the Executive’s base compensation;
(ii) a relocation of the Executive’s primary work location more than thirty (30)
miles from Asheboro, North Carolina (provided that the relocation of the
Executive’s primary work location to Charlotte, North Carolina or a location
within thirty (30) miles of Charlotte North Carolina shall not constitute “Good
Reason”); (iii) any material breach of this Agreement by the Company or the
Bank; or (iv) a Change of Control; provided that the Executive shall have
delivered written notice to the Company, within one hundred and twenty (120)
days of the initial existence of any of the circumstances described in clauses
(i) through (iii) giving rise to Good Reason, or within twenty-four (24) months
of a Change in Control, of the Executive’s intention to terminate the Service
Period for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive’s right to terminate the
Service Period for Good Reason, and the Company or the Bank shall not have cured
such circumstances within thirty (30) days following the Company’s receipt of
such notice. If, following such thirty (30) day period, the Company or the Bank
has not cured such circumstances and Executive decides to proceed with the
termination of the Service Period for Good Reason, such a termination will be
effected by providing the Company with a Notice of Termination. For purposes of
this Section 4(b)(iv), any good faith determination of “Good Reason” made by the
Executive shall be conclusive.


(v)Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Service Period (other than for Good Reason); provided that the
Executive provides the Company with notice of the Executive’s intent to
terminate the Service Period at least thirty (30) days in advance of the Date of
Termination.


(vi)    Change of Control. “Change of Control” means, and shall be deemed to
have occurred, if:
(A)    any Person, other than (i) any employee benefit plans of the Company, the
Bank, or any of their affiliates or (ii) the Recapitalization Investors, is or
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Exchange Act, which Rules shall apply for purposes of this clause (A) whether or
not the Company is subject to the Exchange Act), directly or indirectly, of
Company securities representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Power”) if, at such time, the Voting Power represented by Company securities
beneficially owned by such Person exceeds the Voting Power represented by the
Company securities beneficially owned by either of the Recapitalization
Investors;
(B)    the Company consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
that results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least sixty
percent (60%) of the combined Voting Power immediately after such Fundamental
Transaction of (i) the Company’s outstanding securities, (ii) the surviving
entity’s outstanding securities, or (iii) in the case of a division, the
outstanding securities of each entity resulting from the division;

4

--------------------------------------------------------------------------------

Exhibit 10.2



(C)    the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company;
(D)    the consummation of a sale or disposition (in one transaction or a series
of transactions) of all or substantially all of the Company’s assets; or
(E)    during any period of twenty-four (24) consecutive months, individuals who
at the beginning of such period constituted the Company Board (including for
this purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two thirds (2/3) of
the Company Board members then still in office who were directors at the
beginning of such period or whose appointment, election or nomination was
previously so approved or recommended) cease for any reason to constitute at
least a majority of the Company Board.
“Recapitalization Investors” means the Carlyle Investor (including its
affiliates) and the Oak Hill Investor (including its affiliates); “Person” means
the term “person” within the meaning of Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d)(3) and 14(d) thereof; and “Exchange Act”
means the Securities Exchange Act of 1934, as amended.
5.Termination Procedure.


(a)Notice of Termination. Any termination of the Service Period by the Company
or by the Executive (other than a termination on account of the Executive’s
death) shall be communicated by written “Notice of Termination” to the other
party in accordance with Section 13(d).


(b)Date of Termination. “Date of Termination” shall mean (i) if the Service
Period expires pursuant to Section 4(a) hereof, the date on which the expiration
of the Service Period occurs; (ii) if the Service Period is terminated due to
the Executive’s death or Disability, the date of the Executive’s death or
Disability; (iii) if the Company terminates the Service Period for Cause, the
date specified in the Notice of Termination; (iv) if the Executive terminates
the Service Period for Good Reason, the date on which the Notice of Termination
is given; (v) if the Executive voluntarily terminates the Service Period (other
than for Good Reason), the date specified in the Notice of Termination, which
date shall be no earlier than thirty (30) days after the date such notice is
given pursuant to Section 4(b)(v) hereof; and (vi) if the Service Period is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days, or any alternative time period
agreed upon by the parties, after the giving of such notice) as set forth in
such Notice of Termination.


6.    Rights and Obligations Upon Termination of the Service Period.


(a)Termination by the Company without Cause or by the Executive for Good Reason
in Connection with a Change in Control. In the event of the termination of the
Service Period by the Company without Cause or by the Executive for Good Reason
upon or within two years following a Change in Control, and to the extent not
otherwise limited or prohibited under the FDIC Golden Parachute Rules or any
other applicable law or regulation, the Bank shall pay the Executive: (i) any
unpaid portion of the Base Salary through the Date of Termination; (ii) any
annual bonus for the prior fiscal year which remains unpaid; (iii) any
reimbursement for Out-of-Pocket Expenses incurred in connection with the
Services (to the extent that appropriate vouchers or other satisfactory evidence
of the expense in accordance with Company and Bank policies is presented to the
Bank within thirty (30) days following the Date of Termination); and (iv) the
Executive’s accrued but unused vacation through the Date of Termination
(collectively the “Accrued Obligations”). In addition, the Bank shall pay the
Executive, a

5

--------------------------------------------------------------------------------

Exhibit 10.2



lump sum cash payment equal to the product of (x) two (2) and (y) the sum of (i)
the Base Salary and (ii) (1/Target Bonus percentage) x (dollar amount of the
Executive’s Target Bonus) (such product, the “CIC Severance Payment”). In
addition, as of such Date of Termination, any (I) outstanding but unexercised
stock options held by the Executive under any of the Company’s equity-based
incentive plans at such time will become immediately exercisable and will
continue to be exercisable for the remaining original term thereof, and (II) any
unvested restricted stock held by Executive under such Company plans will become
immediately vested and free of all restrictions. The Accrued Obligations and the
CIC Severance Payment shall be paid within thirty (30) days following the Date
of Termination. For purposes of this Section 6, if the Company terminates the
Service Period without Cause or the Executive terminates the Service Period for
Good Reason, in either case prior to a Change in Control but while the Company
and/or the Bank is a party to an agreement the consummation of which would
constitute a Change in Control, such termination of the Service Period shall be
deemed to have occurred upon the occurrence of a Change in Control (whether or
not a Change in Control ever occurs) such that this Section 6(a) shall apply
with respect to such termination of the Service Period.
This Section 6(a) does not limit the entitlement of the Executive’s estate or
beneficiaries to any death or other vested benefits to which the Executive may
be entitled under any other compensation (excluding any severance compensation),
equity-based grant or employee benefit plan, program or policy that is
maintained by the Company, the Bank, or any of their affiliates for the
Executive’s benefit (the “Company Plans”).
(b)Termination by the Company without Cause or by the Executive for Good Reason
(other than in connection with a Change in Control). In the event of the
termination of the Service Period by the Company without Cause or by the
Executive for Good Reason other than upon or within two years following a Change
in Control, and to the extent not otherwise limited or prohibited under the FDIC
Golden Parachute Rules or any other applicable law or regulation, the Bank shall
pay the Executive: (i) any unpaid portion of the Base Salary through the Date of
Termination; (ii) any annual bonus for the prior fiscal year which remains
unpaid; (iii) any reimbursement for Out-of-Pocket Expenses incurred in
connection with the Services (to the extent that appropriate vouchers or other
satisfactory evidence of the expense in accordance with Company and Bank
policies is presented to the Bank within thirty (30) days following the Date of
Termination); and (iv) the Executive’s accrued but unused vacation through the
Date of Termination (collectively the “Accrued Obligations”). In addition, the
Bank shall pay the Executive, a lump sum cash payment equal to the product of
(x) two (2) and (y) the sum of (i) the Base Salary and (ii) the Average Annual
Bonus (such product, the “Non-CIC Severance Payment”). In addition, as of such
Date of Termination, any (I) outstanding but unexercised stock options held by
the Executive under any of the Company’s equity-based incentive plans at such
time will become immediately exercisable and will continue to be exercisable for
the remaining original term thereof, and (II) any unvested restricted stock held
by Executive under such Company plans will become immediately vested and free of
all restrictions. The Accrued Obligations and the Non-CIC Severance Payment
shall be paid within thirty (30) days following the Date of Termination. For
purposes of this Section 6(b), “Average Annual Bonus” means the average of the
annual bonuses paid (including any bonus paid as a part of the Accrued
Obligations and for sake of clarity not taking into account any reductions for
withholding taxes and similar amounts) for the three most recently completed
fiscal years preceding the Date of Termination; provided, however, that if the
no annual bonus opportunity was established for the Executive for any such
fiscal year (as the result of restrictions imposed due to the Company’s
participation in the Troubled Asset Relief Program (“TARP”) or for any other
reason) the Target Bonus shall be deemed to be the amount of the annual bonus
paid for such fiscal year.



6

--------------------------------------------------------------------------------

Exhibit 10.2



This Section 6(b) does not limit the entitlement of the Executive’s estate or
beneficiaries to any death or other vested benefits to which the Executive may
be entitled under any other compensation (excluding any severance compensation),
equity-based grant or employee benefit plan, program or policy that is
maintained by the Company, the Bank, or any of their affiliates for the
Executive’s benefit (the “Company Plans”).


(c)Death or Disability. If the Service Period is terminated as a result of the
Executive’s Disability or death, the Bank shall pay to the Executive or the
Executive’s estate or beneficiaries, as the case may be, within thirty (30) days
following the Date of Termination the Accrued Obligations. This Section 6(c)
does not limit the entitlement of the Executive’s estate or beneficiaries to any
death or other vested benefits to which the Executive may be entitled under the
Company Plans.


(d)Termination Upon the Expiration of the Service Period or by the Company for
Cause or by the Executive Voluntarily. If the Service Period expires pursuant to
Section 4(a) hereof or is terminated by the Company for Cause or voluntarily by
the Executive (other than for Good Reason), the Bank shall pay the Executive
within thirty (30) days following the Date of Termination the Accrued
Obligations. This Section 6(d) does not limit the entitlement of the Executive’s
estate or beneficiaries to any death or other vested benefits to which the
Executive may be entitled under the Company Plans.


7.    Other Termination Provisions.


(a)If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the Company’s and the Bank’s obligations under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
or the Bank (as applicable) may in their discretion (but subject in all events
to the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.


(b)If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(1)),
all obligations of the Company and the Bank under this Agreement shall terminate
as of the effective date of the order, but vested benefits to which the
Executive may be entitled under this Agreement or any of the Company Plans shall
not be affected.


(c)If the Bank is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested benefits to
which the Executive may be entitled under this Agreement or any of the Company
Plans shall not be affected.


8.    Non-Solicitation and Non-Competition.


(a)During the period of the Executive’s employment by the Company or the Bank or
both, whether pursuant to this Agreement or otherwise, and, in the case of a
termination of the Executive’s employment with the Company and the Bank without
Cause or voluntarily by the Executive for Good Reason because of a Change in
Control and the CIC Severance Payment (as calculated in Section 6(a) herein) has
been paid, for the twenty-four (24) month period following the termination of
the Executive’s

7

--------------------------------------------------------------------------------

Exhibit 10.2



employment with the Company and the Bank, or in the case of a termination of the
Executive’s employment with the Company and the Bank without Cause or
voluntarily by the Executive for Good Reason for other than a Change in Control,
for the twelve (12) month period following the termination of the Executive’s
employment with the Company and the Bank and the Non-CIC Severance Payment (as
calculated in Section 6(b) herein) has been paid, the Executive will not,
without the written consent of the Company or the Bank, directly or indirectly,
own any interest in, manage, operate, control, be employed by, render consulting
or advisory services to, or participate in or be connected with the management
or control of any business that is then engaged, or proposing to engage, in the
operation of a Competing Business in the Territory. For purposes of this
Agreement, “Competing Business” means banking and other financial services
businesses, including commercial banks, savings banks, credit unions, mortgage
companies, savings and loan associations, trust companies, investment advisory
or sales businesses, any similar financial institutions, or any other business
in which the Company, the Bank or any of their affiliates is engaged, or is
contemplating becoming engaged, at the time of termination of the Executive’s
employment; and “Territory” means the counties in which the Company, the Bank or
any of their affiliates conducts operations as of the Effective Date and any
other counties added during the period of the Executive’s employment with the
Company or the Bank by the Company’s or the Bank’s (or any of their respective
affiliates’) conducting operations therein, plus any counties contiguous to
those counties; provided, however, that the Executive may, without violating
this Agreement, (A) own as a passive investment not in excess of one percent
(1%) of the outstanding capital stock or other equity interests of a corporation
or other entity whose shares or other equity interests are publicly traded on an
established securities market, or (B) be employed following the termination of
his employment with the Company and the Bank by any entity engaged in a
Competing Business in the Territory if the Executive’s duties, activities and
responsibilities for such entity are wholly unrelated to those duties,
activities and responsibilities performed by the Executive for the Company, the
Bank or their affiliates hereunder.


(b)During the period of the Executive’s employment by the Company or the Bank or
both, whether pursuant to this Agreement or otherwise, and for the twenty-four
(24) month period (in the event of a termination of employment without Cause or
voluntarily by the Executive for Good Reason because of a Change in Control) or
twelve (12) month period (in the event of a termination of employment without
Cause or voluntarily by the Executive for Good Reason other than because of a
Change in Control), as the case may be, following the termination of the
Executive’s employment with the Company and the Bank, the Executive will not,
without the written consent of the Company or the Bank, directly or indirectly,


i.influence or attempt to influence any customer of the Company, the Bank or any
of their affiliates to discontinue its use of the Company’s or the Bank’s (or
such affiliate’s) services or to divert such business to any other person, firm
or corporation; or


ii.interfere with, disrupt or attempt to disrupt the relationship, contractual
or otherwise, between the Company, the Bank or any of their affiliates and any
of its respective employees, customers, suppliers, principals, distributors,
lessors or licensors. Efforts by the Executive, whether direct or indirect, (A)
to solicit or assist any other person or entity in soliciting any employee of
the Company, the Bank, or any of their affiliates to perform services for any
entity (other than the Company, the Bank, or any of their affiliates) or (B) to
encourage any employee of the Company, the Bank, or any of their affiliates to
leave their employment with the Company, the Bank, or any of their affiliates
shall be in violation of this Section 8(b). A person’s response to a broad and
general advertisement or solicitation not specifically targeting or intending to
target employees of the Company, the Bank, or any of their affiliates shall not
be deemed a violation of this Section 8(b).

8

--------------------------------------------------------------------------------

Exhibit 10.2



(c)In the event the Executive breaches any of the provisions contained in
Section 8(a) or (b) and the Company or the Bank seeks compliance with such
provisions by judicial proceedings, the time period during which the Executive
is restricted by such provisions shall be extended by the time during which the
Executive has actually competed with the Company, the Bank or any of their
affiliates or been in violation of any such provision and any period of
litigation required to enforce the Executive’s obligations under this Agreement.


(d)The Company and the Bank intend that Section 8 of this Agreement be enforced
as written. However, if one or more of the provisions contained in Section 8
shall for any reason be held to be unenforceable because of the duration or
scope of such provision or the area covered thereby, the Executive and the
Company agree that the court making such determination shall have the full power
to reform, by “blue penciling” or any other means, the duration, scope and/or
area of such provision and in its reformed form such provision shall then be
enforceable and shall be binding on the parties.


(e)Notwithstanding anything the contrary herein, in the event that the Company
terminates the Service Period without Cause or the Executive terminates the
Service Period for Good Reason, the restrictions imposed by Section 8(a) shall
not apply to the Executive after termination of the Service Period to the extent
that the Executive does not receive payment of the CIC Severance Payment or the
Non-CIC Severance Payment, as the case may be, by reason of the limitations set
forth in Section 13(a) hereof


9.    Confidentiality; Non-Disclosure.


(a)The Executive hereby agrees that, during the Service Period and thereafter,
he will hold in strict confidence any proprietary or Confidential Information
related to the Company, the Bank, or any of their affiliates. For purposes of
this Agreement, the term “Confidential Information” shall mean all information
of the Company, the Bank, or any of their affiliates (in whatever form) that is
not generally known to the public, including without limitation any inventions,
processes, methods of distribution, customer lists or trade secrets.


(b)The Executive hereby agrees that upon the termination of the Service Period,
he shall not take, without the prior written consent of the Company, any
business plans, strategic plans or reports or other document (in whatever form)
of the Company, the Bank or any of their affiliates, which is of a confidential
nature relating to the Company, the Bank, or any of their affiliates.
Notwithstanding the foregoing, the Executive may retain his personal Rolodex and
similar electronic or written phone directories to the extent the foregoing does
not contain Confidential Information (other than names, addresses, telephone
numbers and similar contact information).


10.    Injunctive Relief.


It is impossible to measure in money the damages that will accrue to the
Company, the Bank, and their affiliates in the event that the Executive breaches
any of the restrictive covenants set forth in Sections 8 and 9 (the “Restrictive
Covenants”). In the event that the Executive breaches any of the Restrictive
Covenants, the Company and the Bank shall be entitled to an injunction
restraining the Executive from violating such Restrictive Covenant (without
posting any bond). If the Company or the Bank shall institute any action or
proceeding to enforce any such Restrictive Covenant, the Executive hereby waives
the claim or defense that the Company, the Bank or any of their affiliates has
an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that the Company, the Bank, or any of their
affiliates has an adequate remedy at law.

9

--------------------------------------------------------------------------------

Exhibit 10.2



11.    Representations.


Each party hereto represents and warrants to the other parties hereto that (a)
the execution, delivery and performance by such party of this Agreement has been
duly authorized by all necessary action on its part and does not and will not
contravene or conflict with any provisions of any agreement or other instrument
to which it is a party or by which it is bound or any applicable law, judgment,
order, writ, injunction, decree, rule or regulation of any court, governmental
authority, administrative agency or arbitrator, (b) this Agreement is the legal,
valid and binding obligation of such party, enforceable against it in accordance
with its terms and (c) there is no pending or threatened action or proceeding
affecting such party before or by any court, governmental authority,
administrative agency or arbitrator, which if adversely determined, would
prevent such party from performing its obligations hereunder.
12.    Legal Fees.


The Company or the Bank shall reimburse the Executive for legal fees reasonably
incurred by the Executive in connection with the negotiation and execution of
this Agreement, subject to a cap of $20,000. In the event of a contest or
dispute among the parties with respect to this Agreement, each of the parties
shall be responsible for its respective legal fees and expenses; provided that,
if the Executive substantially prevails in a contest or dispute for amounts
allegedly owed but not paid by the Company or the Bank, the Company and the Bank
shall reimburse the Executive for all reasonable legal fees and expenses
incurred by the Executive in connection with such contest or dispute.
13.    Miscellaneous.


(a)Notwithstanding anything herein to the contrary: (i) any payments made to the
Executive pursuant to this Agreement or otherwise are subject to and conditioned
upon their compliance with 12 U.S.C. 1828(k) and 12 C.F.R. Part 359 regarding
golden parachute and indemnification payments (the “FDIC Golden Parachute
Rules”); and (ii) no payment or benefit shall be paid or provided under this
Agreement or otherwise to the extent that it would violate any agreement between
or among the Company and/or the Bank and the Board of Governors of the Federal
Reserve System, the Office of the Comptroller of the Currency or any other
governmental entity or agency.


(b)This Agreement is intended to comply with the requirements of Section 409A of
the Code (including the exceptions thereto), to the extent applicable, and the
Company shall administer and interpret this Agreement in accordance with such
requirements.  If any provision contained in the Agreement conflicts with the
requirements of Section 409A of the Code (or the exemptions intended to apply
under the Agreement), the Agreement shall be deemed to be reformed to comply
with the requirements of Section 409A of the Code (or the applicable exemptions
thereto). Notwithstanding anything to the contrary herein, for purposes of
determining the Executive’s entitlement to the CIC Severance Payment or the
Non-CIC Severance Payment, as the case may be, to the extent subject to Section
409A of the Code, (i) the Service Period shall not be deemed to have terminated
unless and until the Executive incurs a “separation from service” as defined in
Section 409A of the Code, and (ii) the term “Date of Termination” shall mean the
effective date of the Executive’s separation from service. Reimbursement of any
expenses provided for in this Agreement (including pursuant to Section 12
hereof) shall be made promptly upon presentation of documentation in accordance
with the Company’s and the Bank’s policies (as applicable) with respect thereto
as in effect from time to time (but in no event later than the end of calendar
year following the year such expenses were incurred); provided, however, that in
no event shall the amount of expenses eligible for reimbursement hereunder
during a calendar year affect the expenses eligible for reimbursement in any
other taxable year. Notwithstanding anything to the

10

--------------------------------------------------------------------------------

Exhibit 10.2



contrary herein, if a payment or benefit under this Agreement is due to a
“separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and the Executive is determined to be a “specified employee” (as determined
under Treas. Reg. § 1.409A-1(i) and related Company procedures), such payment
shall, to the extent necessary to comply with the requirements of Section 409A
of the Code, be made on the later of (x) the date specified by the foregoing
provisions of this Agreement or (y) the date that is six (6) months after the
date of the Executive’s separation from service (or, if earlier, the date of the
Executive’s death). Any installment payments that are delayed pursuant to this
Section 13(b) shall be accumulated and paid in a lump sum on the first day of
the seventh month following the Date of Termination (or, if earlier, upon the
Executive’s death) and the remaining installment payments shall begin on such
date in accordance with the schedule provided in this Agreement. Each
installment of the CIC Severance Payment or the Non-CIC Severance Payment, as
the case may be, shall be deemed to be a separate payment for purposes of
Section 409A of the Code.


(c)The Company shall reimburse the Bank for compensation or benefits paid or
provided by the Bank to the Executive to the extent attributable to the
Executive’s performance of services for the Company in accordance with the
applicable reimbursement policies of the Company and the Bank.


(d)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four (4) days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):


If to the Company:
CommunityOne Bancorp
Attn: Senior Human Resources Officer
150 South Fayetteville Street
Asheboro, North Carolina 27203


If to the Executive:






or


the most recent address
on the Company’s employment
records for the Executive


With a copy to:




or to such other address as any party hereto may designate by notice to the
others.

11

--------------------------------------------------------------------------------

Exhibit 10.2



(e)This Agreement shall constitute the entire agreement among the parties hereto
with respect to the Service Period hereunder, and supersedes and is in full
substitution for any and all prior understandings or agreements with respect to
the Service Period.


(f)Only an instrument in writing signed by the parties hereto may amend this
Agreement, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.


(g)This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, assigns, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.


(h)The Company and the Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume this Agreement in the same manner and to the same extent that the Company
or the Bank would have been required to perform it if no such succession had
taken place. As used in this Agreement, “Company” and the “Bank” shall mean both
the Company and the Bank as defined above and any such successor (or successors)
that assumes this Agreement, by operation of law or otherwise.


(i)Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 13(i), be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company or the Bank shall be
implied by the Company’s or the Bank’s forbearance or failure to take action.


(j)The Company and the Bank may withhold from any amounts payable to the
Executive hereunder all federal, state, city or other taxes that the Company or
the Bank may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that the Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).


(k)This Agreement shall be governed by and construed in accordance with the laws
of the State of North Carolina, without reference to its principles of conflicts
of law.


(l)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.



12

--------------------------------------------------------------------------------

Exhibit 10.2



(m)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.


* * * * *





13

--------------------------------------------------------------------------------

Exhibit 10.2



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
CommunityOne Bancorp        
__________________________________
Name:    
Title:    


CommunityOne Bank, National Association
__________________________________
Name:    
Title:        
__________________________________
Named Executive Officer



14